DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24 and 25 are objected to because of the following informalities:  status identifiers should be changed to “Withdrawn”.  Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of species A in the reply filed on 11/23/2022 is acknowledged.  The traversal is on the ground(s) that Examiner has adequately made a distinction between the three species.  This is not found persuasive because, the three species each recite a different placement/ location of the control panels. This feature would require a different field of search – for e.g. a control panel affixed to a solar panel would be classified in a separate subclass as opposed to a control panel affixed to the body of a satellite placed near a specific Lagrangian point.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 13, 14, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hubert et al. (US 4,426,052).
Regarding claims 1, 14, and 26, Hubert et al. discloses a method of controlling a satellite (Fig. 1) having a satellite body (C), comprising: accepting an error signal (claim 1 of Hubert et al.); and 5varying a reflectivity of at least one control panel (g) coupled to the satellite body (Col. 7; line 46 – Col. 8; line 3) and at least partially facing the sun according to the error signal to control the satellite in at least one of orbit and attitude (Col. 7; line 64 – Col. 8; line 3).
Regarding claims 5 and 18, Hubert et al. discloses that the at least one control panel comprises a plurality of pairs of control panels at least partially facing the sun, and located about a periphery of the satellite and symmetrically about a sunline between the satellite and the sun (Fig. 1); 5wherein each of the plurality of pairs of control panels comprises a first control panel (g11) having a first control panel surface normal at an angle θ (top surface of g11) from a sunline between the satellite and the sun and a second control panel (g21) having a second control panel surface normal at an angle θ (top surface of g21) from the sunline between the satellite and the sun; the step of varying the reflectivity of the at least one control panel coupled to the 10satellite body according to the error signal comprises: varying a reflectivity of the plurality of control panels according to the error signal (Col. 7; line 46 – Col. 8; line 3).
Regarding claim 13, Hubert et al. inherently discloses the reflectivity of the at least one control panel being varied from a midpoint of control panel reflectivity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 16, 17, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al. (US 4,426,052).
Regarding claims 3 and 16, Hubert et al. discloses that 10the at least one control panel comprises a plurality of control panels at least partially facing the sun, comprising: a first control panel (g11) located on a first side of a center of mass of the satellite; and a second control panel (g21) located on a second side of the center of mass of 15the satellite, opposing the first side of the center of mass of the satellite; varying the reflectivity of the at least one control panel coupled to the satellite body according to the error signal comprises: varying the reflectivity of each of the first control panel and the second control panel according to the error signal (Col. 7; line 46 – Col. 8; line 3). Hubert et al. discloses that the first control panel is diagonally opposing the second control panel but does not teach that they are diametrically opposite each other. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made such that the first and second control panels are diametrically opposite each other, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 4 and 17, Hubert et al. discloses that the satellite comprises a first solar panel (P11) and a second solar panel (P21), each coupled to and extending from the satellite body; the first control panel is coupled to the first solar panel; and the second control panel is coupled to the second solar panel (Fig. 2).-12-15-1077-US-NP 
Regarding claims 6 and 19, Hubert et al. discloses that 15the plurality of pairs of control panels comprises: a first pair of control panels (g10, g11, located on a first side of the center of mass of the satellite; a second pair of control panels (g20, g21), located on a second side of the center of mass of the satellite opposing the first pair of control panels (Fig. 2). Hubert et al. discloses that the first pair of control panels is diagonally opposing the second pair of control panel but does not teach that they are diametrically opposite each other. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made such that the first and second pairs of control panels are diametrically opposite each other, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Hubert et al further fails to teach 20a third and fourth pairs of control panels, located on a fourth side of the center of mass of the satellite diametrically opposing each other. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional pairs of control panels in order to vary reflectivity according to the error signals, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 2, 15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al. (US 4,426,052) in view of Decanini (US 5,305,971).
Regarding claims 2, 15, and 27, Hubert et al. is silent on the reflectivity of the at least one control panel being electrically varied by varying a transparency of a layer of the control panel. However, Decanini discloses a spacecraft control device having a control body (12) that supports the function of electrically varying the reflectivity of control panels from fully transparent to fully reflective (Col. 3, line 57 – Col. 4, line 48). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to electrically vary the reflectivity / transparency of the control panels in order to maximize light transmission depending on the location of the spacecraft (Col. 3, lines 36 – 38, Decanini).

Allowable Subject Matter
Claims 9, 10, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/              Primary Examiner, Art Unit 3642